Citation Nr: 1713925	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), including myocardial infarction.

2.  Entitlement to service connection for cerebrovascular accident (CVA).

3.  Entitlement to service connection for a condition manifested by paralysis.

4.  Entitlement to service connection for left eyelid cancer.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for sciatica, bilateral legs.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for a neck condition.

9.  Entitlement to service connection for a right leg condition.
10.  Entitlement to service connection for a right knee condition. 

11.  Entitlement to service connection for a dental condition.

12.  Entitlement to service connection for tinnitus.

13.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1956 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran requested a hearing and was scheduled for a Travel Board hearing in August 2016; he failed to report to his hearing.  The hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for entitlement to service connection for a dental condition, low back condition with bilateral leg sciatica, a right hip condition, a neck condition, a right leg condition and a right knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 FINDINGS OF FACT

1.  The Veteran's CAD, including myocardial infarction, was not shown in service or for many years thereafter and is not related to service.  

2.  The Veteran's CVA was not shown in service or for many years thereafter and is not related to service.  

3.  A condition manifested by paralysis was not shown in service or for many years thereafter and is not related to service.  

4.  There is no current diagnosis of left eyelid cancer or any residuals thereof.

5.  Tinnitus is not shown.

6.  In an April 1988 rating decision, the RO denied service connection for hearing loss and in July 1990 the RO declined to reopen the claim for service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the April 1988 and July 1990 rating actions are final.

7.  Evidence received since the April 1988 and July 1990 rating actions is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD, including myocardial infarction,  have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for CVA  have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a condition manifested by paralysis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for left eyelid cancer have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in October 2009.  The claims were last adjudicated in December 2012. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  Though the Veteran's service treatment records were damaged by a 1973 fire at the National Personnel Records Center, the Board finds that all of the Veteran's service treatment records appear to be present and legible for the purpose of analyzing the claims herein decided.  Efforts to obtain records from the Social Security Administration were made.  However, in correspondence dated in March 2010, it was noted that the requested records had been destroyed and that further efforts to obtain them would be futile.  With regard to the claims for service connection for CAD, CVA, paralysis, left eyelid cancer and tinnitus, VA examinations are not required in the absence of competent and credible evidence showing an event, disease, or injury during the Veteran's service or relating the current claimed disabilities to the Veteran's service or a service-connected disorder.  Thus, VA medical examination is not required to evaluate the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  Pertaining to the Veteran's application to reopen the claim for entitlement to service connection for bilateral hearing loss, as new and material evidence has not been submitted to reopen the Veteran's claim, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including cardiovascular disease or an organic disease of the nervous system such as cerebrovascular disease, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

 
1. CAD, CVA and paralysis

The Veteran claims entitlement to service connection for CVA, paralysis and CAD, claimed as myocardial infarction.  

In this case, the medical evidence shows that the Veteran has a current diagnosis of CVA in 2004 with hemiplegia.  Additionally, the Veteran has been diagnosed with CAD.  A Veteran seeking disability benefits must establish not only the existence of a current disability but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his current CAD, CVA and paralysis disabilities are related to service.  

The service treatment records contain no complaints, history or findings consistent with a heart condition, CVA or paralysis.  In a report of medical history on separation from service, the Veteran denied a history of paralysis, and examination revealed no heart or neurologic abnormalities.  

Post-service treatment records in 1985 show that the Veteran was treated for cardiac arrhythmia, rule out myocardial infarction.  The clinician noted a history of treatment for chest pains 1979, 1980, 1982 and 1983.  Subsequent treatment records contain a diagnosis of CAD.

On VA joints examination in February 2011, the examiner noted a history of a stroke in 2004 with a dense right hemiparesis as sequela of the CVA.  The examiner also noted pedal edema with a full length brace to the right lower extremity residual hemiplegia from the stroke.  The examiner diagnosed residuals of CVA with dense right hemiplegia.  

Thus, the evidence does not reflect a chronic heart or neurological disability in service or within one year following discharge from service.  Therefore, to establish service connection, the evidence must establish that the Veteran's current CVA, CAD and paralysis are causally related to service. 
On the question of medical causation, there is no medical opinion that links his current CVA, CAD or paralysis to service.  In this regard, the only opinion in favor of the claims is the Veteran's.  While the Veteran believes that his current disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of his heart disease, CVA and paralysis are not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the etiology of his CAD, CVA and paralysis is not competent medical evidence.  

In summary, there is no competent evidence of heart disease, a condition manifested by paralysis or neurological disorder, to include CVA, in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, and there is no competent evidence of record linking his claimed disabilities to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

To the extent the Veteran's paralysis has been etiologically associated with CVA, as service connection for CVA has not been established, there is no legal basis upon which to award service connection for paralysis on a secondary basis.  38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.



2. Left eyelid cancer 

The Veteran seeks service connection for left eyelid cancer.  

The service treatment records contain no complaints, history or findings pertaining to a left eye disability, including carcinoma of the eyelid.  After service, in April 1995 the Veteran was treated for squamous cell carcinoma of the left upper eyelid.  

In this case there is no diagnosis of a left eyelid disability, including cancer or any residuals thereof, during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

In summary, there is no evidence of record documenting a diagnosis of left eyelid cancer or residuals thereof during the pendency of this appeal since 2009, for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and service connection for left eyelid cancer must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

3. Tinnitus

Service treatment records do not reflect any symptoms, treatment, or diagnosis related to tinnitus.  After service, in a statement in April 1988 the Veteran reported "humming bells" in his ears during service after riding planes.  A November 2009 VA hearing evaluation report noted complaints of hearing loss from service.  The Veteran denied any current tinnitus, but reported a history of tinnitus during service. 

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran did not report recurrent tinnitus.  The examiner provided no opinion on the etiology of tinnitus because no tinnitus was reported during the examination.

The Board finds that the evidence weighs against a finding of a current tinnitus disability.  The only indications on the record of the Veteran ever suffering tinnitus are his 1988 and 2009 reports of a history of tinnitus during service, which appears to have resolved.  There is no evidence of tinnitus during the pendency of this appeal and in fact, on VA examination in 2011 and in relation to treatment in 2009, the Veteran denied tinnitus.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current tinnitus disability. 

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection must therefore be denied.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 1988, the RO denied service connection for hearing loss on the basis that the service records were completely absent of any complaints of, treatment for hearing loss condition and there was no evidence that the claimed disorder was related to service.  The Veteran filed a timely notice of disagreement.  In June 1988 the RO issued a statement of the case, but the Veteran failed to perfect a timely appeal of the April 1988 rating decision.  In June 1990 the Veteran filed an application to reopen the claim for service connection for hearing loss.  In July 1990 the RO issued a rating decision that deferred reconsideration of the claim for service connection pending receipt of new and material evidence.  No new and material evidence was received and the claim was disallowed in July 1990.  Ultimately, the April 1988 and July 1990 rating actions became final because the Veteran failed to complete an appeal on the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in June 2009.

At the time of the July 1990 rating action, the evidence of record consisted of service treatment records, which failed to document any complaints, treatment or findings pertaining to the hearing loss.  On induction and separation from service the whispered and spoken voice tests for both the right and left ear, were 15 out of 15.  No audiogram findings were reported.  In reports of medical history in service the Veteran denied a history of ear trouble.  Also in the record was a VA March 1988 audiological evaluation report which recorded moderate to severe high frequency sensorineural hearing loss, worse in the left ear.  A private March 1988 autological examination form noted complaints of hearing loss associated with presbycusis.  Finally, the records contained statements from the Veteran alleging that he developed hearing loss due to excessive noise exposure from jet engine noise as a paratrooper.  He also reported acoustic trauma incurred during the performance of his duties as a machine gunner without the use of hearing protection.    

The evidence received since the prior final denial includes treatment records in 2009 which document hearing loss along with the Veteran's reported history of hearing loss due to gun fire in service.  Additionally, a VA examiner in March 2011 reviewed the claims file and noted that the Veteran's report of bilateral hearing loss having onset in service.  The examiner noted that the Veteran served as a paratrooper and machine gunner from September 1956 to April 1957.  Reportedly, he was exposed to excessive noise from aircraft and machine guns without the use of hearing protection.  The examiner noted that the service treatment records showed whispered voice tests of 15/15.  After service, a March 1988 audiogram revealed bilateral high frequency sensorineural hearing loss, along with a diagnosis of presbycusis.  The examiner opined, based on lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the earliest audiogram on file in March 1988, that the Veteran's complaint of hearing loss was less likely than not related to his military service.

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects that he was diagnosed or treated for a hearing loss disability under 38 C.F.R. § 3.385, during active duty or within one year of service discharge, and there is no competent evidence that etiologically links post-service diagnosis with service or any incident therein.  In fact, the competent medical evidence of record, the opinion of the VA physician in 2011, is against the claim.  

Also added to the claims file are additional statements from the Veteran asserting service connection for hearing loss due to excessive noise exposure from gunfire and jet engine noise during the performance of his duties as a paratrooper and machine gunner.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for hearing loss the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for coronary artery disease, including myocardial infarction, is denied.

Service connection for cerebrovascular accident is denied.

Service connection for a condition manifested by paralysis is denied.

Service connection for left eyelid cancer is denied.

Service connection for tinnitus is denied.

The claim for service connection for bilateral hearing loss is not reopened, and the appeal is denied.

REMAND

The Veteran alleges that his various orthopedic conditions, including a low back condition with bilateral leg sciatica, a right hip condition, a neck condition, a right leg condition and a right knee disorder, are the result of his military duties as a paratrooper.  

As previously noted, the Board acknowledges that the Veteran's service treatment records sustained fire damage and are partially illegible, rendering some portion of them essentially lost or missing.  In such instances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The Veteran's DD Form 214 associated with the claims file appears to have also suffered fire damage.  The service records show he served in the U.S. Army and his grade at discharge was PVT E-2 and he was assigned to Co d, 325th Air, FT Bragg, NC.  The Board concludes efforts may be made in order to confirm the Veteran's military occupational specialty (MOS).  It appears that the AOJ never attempted to obtain the Veteran's personnel records, which are exactly the type of records likely to itemize the Veteran's duties and military occupation.  In light of the VA's heightened duty, the RO should make an effort to obtain the Veteran's personnel records in attempt to confirm the Veteran's alleged parachute jumps.

Next, the Veteran also seeks service connection for dental problems.  In statements in support of his claim the Veteran reported pain due to being hit on the jaw by a fellow service member during service.  Reportedly, he sought treatment for the trauma in service and following service discharge.  He claims that the injury led to surgery for removal of impacted teeth and the need for dental plates.  

A review of the service treatment records shows that in October 1956 x-rays of his teeth were taken and he was referred to the hospital.  Class 3S condition was noted.  A January 1957 dental record also reflects a dental classification of 3.  On separation from service a dental classification of 2 was noted.  After service, a June 1991 clinical treatment report noted a cavity in tooth and periodontal disease.  A VA treatment record in May 2010 noted complaints of loose teeth and jaw popping.  Reportedly, he had not been to a dentist since 1989.  

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381. 

The evidence of record does not show, and the Veteran does not contend, that he lost teeth during service or after service due to loss of substance of the body of the maxilla or mandible.  Hence, the Veteran is seeking service connection for dental problems for the purpose of establishing eligibility for outpatient dental treatment.  Inasmuch as the Veteran's service treatment records were fire damaged, and based on his statements of being hit on the jaw by a fellow recruit, which the Board finds credible as to his injury of his teeth during service, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his dental problems, and to obtain an opinion as to its possible relationship to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant treatment records for treatment received at VA Medical Centers after June 2010.

2.  Request from the appropriate repository (such as the Joint Service Records and Research Center), copies of the Veteran's personnel records for his entire period of service.  A specific effort should be made to determine whether or not the Veteran had an MOS as a paratrooper.  Any negative responses should be documented in the file.

3.  After the above evidence is obtained, to the extent available, and only if the Veteran's in-service MOS of paratrooper is confirmed, schedule the Veteran for an orthopedic VA examination.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back condition with bilateral leg sciatica, right hip condition, neck condition, right leg condition and right knee condition, is related to the Veteran's MOS as a paratrooper.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4.  After the development above has been completed, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's dental problems.  The claims folder should be reviewed by the examiner.  All diagnostic testing deemed necessary should be administered. 

Based on review of the record, and interview/examination of the Veteran, the examiner should identify the Veteran's dental problems.  The examiner should also opine as to whether it is at least as likely as not that his dental problems are related to his service, including his reported injury to his teeth when he was hit on the jaw by a fellow service member. 

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

5.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

6.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


